Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Charles Anthony Smith, Appellant                      Appeal from the 3rd District Court of
                                                      Anderson County, Texas (Tr. Ct. No.
No. 06-13-00015-CR          v.                        28768). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
State of Texas, Appellee                              and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Charles Anthony Smith, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 10, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk